EXHIBIT99.1 SanDisk Corporation 601 McCarthy Boulevard Milpitas, CA 95035-7932 Phone: 408-801-1000 Fax: 408-801-8657 CONTACT: Investor Contact: Media Contact: Jay Iyer Mike Wong (408) 801-2067 (408) 801-1240 SANDISK ANNOUNCES FIRST QUARTER 2 Milpitas, CA, April 21, 2011 - SanDiskCorporation (NASDAQ:SNDK), the global leader in flash memory cards, today announced results for the first fiscal quarter ending April 3, 2011.Total first quarter revenue of $1.29billion increased 19% on a year-over-year basis and decreased 3% on a sequential basis.First quarter net income, in accordance with U.S.Generally Accepted Accounting Principles (GAAP), was $224million, or $0.92per diluted share, compared to net income of $235 million, or $0.99 per diluted share in the first quarter of fiscal 2010 and $485million, or $2.01per diluted share, in the fourth quarter of fiscal 2010. On a non-GAAP basis, which excludes the impact of share-based compensation expense, amortization of acquisition-related intangible assets, non-cash economic interest expense associated with the convertible debt and related tax adjustments, first-quarter net income was $251million, or $1.03per diluted share, compared to net income of $225million, or $0.95per diluted share, in the first quarter of fiscal 2010 and net income of $307million, or $1.27per diluted share, in the fourth quarter of fiscal 2010.For reconciliation of non-GAAP to GAAP results, see accompanying financial tables and footnotes. “Our embedded mobile business drove growth in the first quarter, and SanDisk executed well to deliver strong business results,” said Sanjay Mehrotra, President and CEO. “We have been actively managing our supply chain following the recent events in Japan and believe we remain on track to deliver a strong 2011 for SanDisk.” FIRST QUARTER 2 Total first quarter revenue was $1.29billion, up 19% year-over-year and down 3% sequentially. Total first quarter gross profit, product gross profit and operating income compared on a year-over-year and sequential basis are shown in the table below: Metric inmillions of US$, except % GAAP Non-GAAP Q111
